   Case: 1:14-cr-00551 Document #: 223 Filed: 01/10/19 Page 1 of 3 PageID #:5219



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                 )
UNITED STATES OF AMERICA,                        )    No. 14-CR-0551
                                                 )
                                                 )    Honorable Harry D. Leinenweber
      v.                                         )
                                                 )
MICHAEL COSCIA,                                  )
                                                 )
                                                 )


            NOTICE OF PRESENTMENT OF MOTION FOR A NEW TRIAL

       PLEASE TAKE NOTICE that on January 15, 2019 at 9:30 a.m., or as soon thereafter as

counsel may be heard, counsel for defendant Michael Coscia shall appear before the Honorable

Harry D. Leinenweber, or any judge sitting in his stead, in Courtroom 1941 of the United States

District Court for the Northern District of Illinois, Eastern Division, Everett McKinley Dirksen

United States Courthouse, at 219 S. Dearborn Street, Chicago, Illinois, 60604 and then and there

present Defendant Michael Coscia’s Motion For A New Trial, a copy of which was filed

electronically with the Court.

       Defendant notes that the Court has already adopted a briefing schedule for this Motion, and

set a status hearing/ruling date of May 14, 2019. (See 12/10/18 Minute Entry, ECF 216.)

Accordingly, in the Court’s discretion, it may be appropriate to strike the January 15, 2019

presentment date.
  Case: 1:14-cr-00551 Document #: 223 Filed: 01/10/19 Page 2 of 3 PageID #:5220



Dated: January 10, 2019                  /s/ Leonid Feller
                                         Leonid Feller
                                         Sunil Shenoi
                                         Benjamin O’Connor
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle
                                         Chicago, Illinois 60654
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200
                                         leonid.feller@kirkland.com
                                         sunil.shenoi@kirkland.com
                                         benjamin.oconnor@kirkland.com

                                         Attorneys for Defendant Michael Coscia
  Case: 1:14-cr-00551 Document #: 223 Filed: 01/10/19 Page 3 of 3 PageID #:5221



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 10, 2019, a true and correct copy of the foregoing

document was served on counsel of record via the Court’s CM/ECF System.


                                             /s/ Leonid Feller
                                             Leonid Feller
